Citation Nr: 1628544	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-46 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for bilateral hearing loss as new and material evidence had not been submitted.

In April 2012, the Board remanded the issue of whether new and material evidence had been submitted to reopen the claim of service connection for bilateral hearing loss in order to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).

The Veteran testified before a VLJ at a November 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In February 2013, the Board granted the petition to reopen the claim of service connection for bilateral hearing loss and remanded the underlying claim for further development.

In January 2014, the Board again remanded the issue of entitlement to service connection for bilateral hearing loss for further development.

The Appeals Management Center granted service connection for right ear hearing loss by way of a June 2014 decision.  The agency of original jurisdiction (AOJ) continued to deny the claim of service connection for left ear hearing loss.

In September 2014, the Board remanded the issue of entitlement to service connection for left ear hearing loss for further development.



FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of service connection for left ear hearing loss.

2.  In a November 2015 rating decision, the RO granted service connection for left ear hearing loss.
 
3.  The November 2015 grant of service connection for left ear hearing loss moots the appeal with respect to that issue.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In this case, the Veteran's representative submitted a signed written statement from the Veteran dated in August 2015 (VA Form 21-4138) in which the Veteran stated that he wished to withdraw from appeal his claim of service connection for left ear hearing loss.  Thereafter, the RO granted service connection for left ear hearing loss by way of a November 2015 rating decision.  The November 2015 decision moots the appeal with respect to the claim of service connection for left ear hearing loss. Hence, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


